Title: To George Washington from Samuel Huntington, 25 June 1780
From: Huntington, Samuel
To: Washington, George



Sir,
Philadelphia June 25. 1780

I am now to lay before your Excellency an Act of Congress of the 21st Instant by which you will be informed of the further Measures they have taken to obtain the necessary Information from Time to Time how far they may rely upon the several States for furnishing their several Quotas of Men, Money & Provisions called for by Congress or their Committee at Head Quarters.
Your Excellency will also receive herewith enclosed an Act of Congress of the 23d Instant, directing a Court of Enquiry as soon as Circumstances will admit ⟨res⟩pecting the Loss of Charlestown, and the (Conduct) of Major Genl Lincoln the late Commanding ⟨Officer⟩ in the

southern Department; and the Proceedings of the Court of Enquiry to be la⟨id⟩ before Congress.
Also an Extract of a Letter from Genl Lincoln of the 22d Instant relative to the Exchange of Prisoners, which is referred to your Excellency’s Consideration. I have the Honour to be with the highest Respect Your Excellency’s humble Servant

Sam. Huntington President


P.S. Your dispatches of the 20th & 25th instant have been duly receivd.

